Citation Nr: 1125286	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  05-35 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for service connected lumbosacral strain, currently evaluated as 40 percent disabling effective 20 October 2009.

2.  Entitlement to service connection for lumbar degenerative disc disease (DDD).

3.  Entitlement to temporary evaluation for 100 percent based upon surgical treatment necessitating convalescence for a service connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M.B.


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Procedural history

The Veteran's initial claim for an increased disability rating was received by the RO in August 2004.  The Veteran submitted a claim to reopen a claim for service connection for DDD of the lumbar spine in September 2004.  In a December 2004 rating decision, the RO denied the claims.  The Veteran disagreed and perfected an appeal.  In May 2005, the Veteran submitted a claim seeking temporary total evaluation of 100 percent due to convalescence for surgery involving a service-connected disability.  In an August 2005 rating decision, the RO denied the Veteran's claim.  The Veteran disagreed and perfected an appeal.

In March 2009, the Veteran, M.B. and the Veteran's representative presented testimony in support of the Veteran's claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.  In a May 2009 decision, the Board reopened the Veteran's claim for service connection for lumbar spine DDD and remanded all three claims for further evidentiary development.

The issues of entitlement to service connection for lumbar spine DDD and entitlement to a temporary evaluation for 100 percent based upon surgical treatment necessitating convalescence for a service connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected lumbar strain disability is manifested by forward flexion of 30 degrees, lateral and rotation ranges of motion limited by pain and spinal fusion surgery, and no finding of ankylosis.


CONCLUSION OF LAW

The criteria for an increased disability rating have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his service-connected lumbar strain disability is worse that the RO has determined.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for further procedural and evidentiary development.  Specifically, the Board ordered VBA to contact the Veteran in writing and request that he identify the healthcare providers who treated his service-connected lumbar spine disability since January 2006, and to provide the Veteran with a medical examination to describe his current low back disorders and to provide an opinion as to the likely etiology of those disorders.  The record shows that the Veteran was requested to provide the identity of the healthcare providers who treated his low back since January 2006 in a June 2009 letter.  The record also includes the October 2009 examination report of a VA examiner who provided an opinion as requested by the remand.  For those reasons, the Board finds that for purposes of the remaining issue on appeal, VBA has substantially complied with the March 2009 remand.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in letters dated September 2004 and June 2009 of the evidence required to substantiate a claim for an increased disability rating.  The Veteran was told that the evidence must show that his service-connected disability had gotten worse.  In addition, the Veteran was informed in the June 2009 letter of how VA determines a disability rating and an effective date for a claimed disability.  The Veteran was informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The record shows that VBA obtained records the Veteran's service treatment records, VA treatment records and private medical records that were identified by the Veteran.  As noted above, the Veteran received VA medical examination, including that provided in October 2009.  

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  As noted, the Veteran and his representative presented evidence at a hearing before the undersigned Veterans Law Judge.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

Entitlement to an increased disability rating for service connected lumbosacral strain, currently evaluated as 40 percent disabling effective 20 October 2009.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Specific rating criteria

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), effective September 26, 2003, a General Rating Formula for Diseases and Injuries of the Spine will provide that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply.  

The General Rating Formula for Diseases and Injuries of the Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Analysis

Assignment of diagnostic code

The Board must first consider whether another rating code is "more appropriate" than the ones used by the RO.   See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO rated the Veteran's claim using Diagnostic Code 5237 [Lumbosacral or cervical strain].  The Veteran's service-connected low back disability is manifested by daily back pain, with occasional pain radiating to the right hip and back of the right leg, as well as limitation of range of motion of the lumbar spine.  The Veteran has not contended that a different diagnostic code be used, and the medical evidence does not support a different code be used.  Thus, the Board finds that Diagnostic Code 5237 is the most appropriate diagnostic code in this case.

As is discussed in greater detail below, the Board observes that the Veteran's low back symptoms are complicated because he manifests symptoms of the service-connected lumbar strain and symptoms of non-service-connected lumbosacral DDD.  The most recent VA examiner has indicated the symptoms attributable to the service-connected disability and has referred to other symptoms that are related to the non-service-connected disorder.  The Board will address only the symptoms attributable to the lumbar strain in assessing whether they meet the criteria for a higher disability rating than the currently assigned 40 percent.

Schedular rating

A 20 percent disability rating is provided for evidence showing forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is provided for evidence of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is provided for evidence of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating is provided for evidence of unfavorable ankylosis of the entire spine. 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987); see also Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 91). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.
See 38 C.F.R. § 4.71a, Plate V (2010).  The normal combined range of motion is 240 degrees.  

In this case, the medical evidence includes a November 2004 VA examination and an October 2009 VA examination.  It also includes private medical records that describe back symptoms.  The Veteran was examined by a VA examiner in November 2004 reported that the Veteran had a normal gait, was able to stand erect and had had no incapacitating episodes the previous year.  The examiner noted no palpable tenderness over the lumbar spine, and noted forward flexion of 0-70 degrees.  Limitation of motion of both lateral and rotational flexion was noted.  No diagnosis or observation of ankylosis, scoliosis, reversed lordosis, or abnormal kyphosis was made.

The examination report of an October 2009 VA examiner notes that the Veteran had recent back surgery in March 2009.  Prior to that surgery, the Veteran reported that he had pain that radiated down the right leg and was constant.  Since the surgery, the Veteran reported that the pain was occasional and not as severe as it had been.  The examiner noted that the Veteran's forward flexion was limited to 30 degrees and limited by pain.  Tenderness was noted on the lower lumbar spine.  No loss of function was noted with repetitive use.  No diagnosis or observation of ankylosis, scoliosis, reversed lordosis, or abnormal kyphosis was made.

Other medical evidence of record includes private doctor reports of various surgeries for lumbar spine DDD that the Veteran has had in 2005 and 2009.  Those surgeries do not involve lumbar strain, but rather address the cause of pain caused by neuroforaminal stenosis.  See for example 13 March 2009 consult report by Dr. G.G., M.D.  The records do not describe lumbar strain symptomatology.

The Board finds that because there is no medical evidence of ankylosis of any kind, the criteria for higher 50 percent and 100 percent disability ratings cannot be met.  For those reasons, the Board finds that the criteria for a disability rating in excess of the currently assigned 40 percent disability rating have not been met.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  As noted in the Introduction above, the Veteran's most recent claim for an increased disability rating was filed in August 2004. In this case, therefore, the relevant time period is from August 2003 to the present.  

During the pendency of the claim, the assigned disability rating was 10 percent disabling until 20 October 2009 when the RO granted a 40 percent disability rating. The question to be answered by the Board, then, is whether any higher disability rating should be assigned for any period from August 2003 to 20 October 2009.

As noted, the Veteran's disability was evaluated as 10 percent disabling from the date of his original grant of service connection,  to the date of the October 2009 VA examination, 20 October 2009, when the RO evaluated the Veteran's disability as 40 percent disabling.  Review of the November 2004 evidence shows that the Veteran had a normal gait, was able to stand erect and had had no incapacitating episodes the previous year.  The examiner noted no palpable tenderness over the lumbar spine, and noted forward flexion of 0-70 degrees.  Limitation of motion of both lateral and rotational flexion was noted.  No diagnosis or observation of ankylosis, scoliosis, reversed lordosis, or abnormal kyphosis was made.

The criteria for a higher percent disability rating requires evidence showing forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this case, the range of motion exceeds the 60 degree limit for a higher disability rating, and there is no muscle spasm or guarding that results in an abnormal gait, and there is no abnormal spinal contour described by the examiner.  The private medical evidence also does not report symptoms that meet the criteria for a disability rating in excess of the assigned 10 percent disability rating.  

Indeed, as discussed above, there is no such evidence in the record that meets a higher disability rating from August 2003 to 20 October 2009.  For those reasons, the Board finds that staged ratings are not warranted.

DeLuca considerations

The Board has considered whether an increased disability rating is warranted for the Veteran's low back disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  Both VA examiners reported that repetition of movement did not reveal excess fatigability, incoordination or weakness.  Thus assignment of additional disability based on DeLuca factors is not warranted.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App, 111 (2008), provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board has found that the medical evidence fails to demonstrate that the symptomatology of the Veteran's lumbar strain disability makes it inappropriate to apply the criteria of the ratings schedule.  In fact, as discussed in detail above, the Veteran's symptoms are specifically contemplated under the ratings criteria and are not exceptional or unusual.  

Since the available schedular evaluations adequately contemplate the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalization for his service-connected lumbar strain disability or that the disability prevents him from following gainful employment.


ORDER

Entitlement to an increased disability rating for service-connected lumbar strain is denied.


REMAND

Reasons for remand

The Veteran contends that his non-service-connected lumbar DDD was incurred or caused by his active duty service, and that since he underwent surgery for the DDD and had time for convalescence, he is entitled to temporary total disability under 38 C.F.R. § 3.40.   Most recently, the Veteran contends that his service-connected lumbar strain has caused his lumbar DDD.  See April 2011 Informal Brief.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The October 2009 VA medical examiner provided an opinion regarding the likely etiology of the Veteran's lumbar spine DDD and determined that it was less likely than not that his DDD was incurred during service.  The examiner, however, did not address whether it is at least as likely as not that the Veteran's service-connected lumbar strain disability aggravated the lumbar spine DDD.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  

In addition, the Board notes that the viability of the issue of entitlement to temporary evaluation for 100 percent based upon surgical treatment necessitating convalescence for a service connected disability is dependent upon a finding that the Veteran's lumbar spine DDD is service-connected.  It is, thus, inextricably intertwined with the service connection issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation].   

Accordingly, the case is REMANDED for the following action:

1.   VBA shall contact the Veteran and request that he provide medical records pertaining to any treatment of his low back since October 2009 or that he provide appropriate releases for any such records.   Any such records shall be associated with the Veteran's VA claims folder.  VBA shall further ensure that all pertinent VA treatment records have been associated with the Veteran's VA claims folder.

2.  Following completion of the foregoing, VBA shall provide the Veteran's VA claims folder to an appropriate VA physician who shall review the Veteran's VA claims folder.  The examiner shall provide an opinion whether it is at least as likely as not that the Veteran's service-connected lumbar strain disability aggravated the lumbar spine DDD.  If the examiner determines that a physical examination of the Veteran is required in order to comply with the remand, such an examination shall be accomplished.  If the examiner is unable to provide the requested opinion without resort to mere speculation, the examiner shall provide the reasons why that is the case.

The examiner's written report shall be associated with the Veteran's VA claims folder.


3.  Following completion of the foregoing, VBA shall readjudicate the issues of entitlement to service connection for lumbar spine DDD and entitlement to temporary evaluation for 100 percent based upon surgical treatment necessitating convalescence for a service connected disability.  If the benefits sought on appeal remain denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


